              Case 6:20-cv-01099-JWB Document 15 Filed 12/22/20 Page 1 of 10




                                  IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF KANSAS



R.H.,1

                               Plaintiff,

v.                                                                Case No. 20-1099-JWB

ANDREW M. SAUL,
Commissioner of Social Security,

                               Defendant.


                                           MEMORANDUM AND ORDER

            Plaintiff filed this action for review of a final decision of the Commissioner of Social

Security denying Plaintiff’s application for disability insurance benefits. The matter is fully

briefed by the parties and the court is prepared to rule. (Docs. 12, 13, 14.) The Commissioner’s

decision is AFFIRMED for the reasons set forth herein.

            I. Standard of Review

            The court's standard of review is set forth in 42 U.S.C. § 405(g), which provides that “the

findings of the Commissioner as to any fact, if supported by substantial evidence, shall be

conclusive.” The Commissioner's decision will be reviewed to determine only whether the

decision was supported by substantial evidence and whether the Commissioner applied the correct

legal standards. Glenn v. Shalala, 21 F.3d 983, 984 (10th Cir. 1994). Substantial evidence requires

more than a scintilla, but less than a preponderance, and is satisfied by such evidence as a

reasonable mind might accept to support the conclusion. Richardson v. Perales, 402 U.S. 389,

401 (1971).


1
    Plaintiff’s initials are used to protect privacy interests.
         Case 6:20-cv-01099-JWB Document 15 Filed 12/22/20 Page 2 of 10




       Although the court is not to reweigh the evidence, the findings of the Commissioner will

not be mechanically accepted. Nor will the findings be affirmed by isolating facts and labeling

them substantial evidence, as the court must scrutinize the entire record in determining whether

the Commissioner's conclusions are rational. Graham v. Sullivan, 794 F. Supp. 1045, 1047 (D.

Kan. 1992). The court should examine the record as a whole, including whatever fairly detracts

from the weight of the Commissioner's decision and, on that basis, determine if the substantiality

of the evidence test has been met. Glenn, 21 F.3d at 984.

       The Commissioner has established a five-step sequential evaluation process to determine

disability. 20 C.F.R. § 404.1520; Wilson v. Astrue, 602 F.3d 1136, 1139 (10th Cir. 2010). If at

any step a finding of disability or non-disability can be made, the Commissioner will not review

the claim further. At step one, the agency will find non-disability unless the claimant can show

that he is not working at a “substantial gainful activity.” Williams v. Bowen, 844 F.2d 748, 750

(10th Cir. 1988). At step two, the agency will find non-disability unless the claimant shows that

he has a severe impairment. At step three, the agency determines whether the impairment which

enabled the claimant to survive step two is on the list of impairments presumed severe enough to

render one disabled. Id. at 751. If the claimant’s impairment does not meet or equal a listed

impairment, the agency determines the claimant’s residual functional capacity (“RFC”). 20 C.F.R.

§ 404.1520(e). The RFC assessment is used to evaluate the claim at both step four and step five.

20 C.F.R. § 404.1520(a)(4); § 404.1520(f), (g). At step four, the agency must determine whether

the claimant can perform previous work. If a claimant shows that he cannot perform the previous

work, the fifth and final step requires the agency to consider vocational factors (the claimant’s age,

education, and past work experience) and to determine whether the claimant is capable of




                                                  2
         Case 6:20-cv-01099-JWB Document 15 Filed 12/22/20 Page 3 of 10




performing other jobs existing in significant numbers in the national economy. Barnhart v.

Thomas, 540 U.S. 20, 25 (2003).

       The claimant bears the burden of proof through step four of the analysis. Blea v. Barnhart,

466 F.3d 903, 907 (10th Cir. 2006). At step five, the burden shifts to the Commissioner to show

that the claimant can perform other work that exists in the national economy. Id.; Thompson v.

Sullivan, 987 F.2d 1482, 1487 (10th Cir. 1993). The Commissioner meets this burden if the

decision is supported by substantial evidence. Thompson, 987 F.2d at 1487 (citations omitted).

       II. Background and Procedural History

       Plaintiff applied for disability insurance benefits on November 26, 2018. (Tr. at 31.) In

his application, Plaintiff alleged disability beginning February 15, 2014. Plaintiff’s claims were

administratively denied both initially and upon reconsideration, prompting him to request a hearing

before an Administrative Law Judge (ALJ). A hearing was held in October 2019 and an

unfavorable decision was issued October 30, 2019. Plaintiff exhausted his administrative remedies

and has now appealed to this court.

       Plaintiff is 37 years old and has three years of college education towards an accounting

degree. (Id. at 46, 257.) Plaintiff is a veteran who last served in the Army in February 2014. (Id.

at 258.) In 2011, Plaintiff suffered a traumatic brain injury. As a result, Plaintiff suffers from

migraine headaches. Plaintiff has consistently received treatment for the headaches and takes

medication. Plaintiff stated that some treatments have alleviated his symptoms. Plaintiff reported

that he had daily headaches, lasting up to 20 hours. (Id. at 262-63.) Plaintiff has not been employed

since he left the Army.

       At step one, the ALJ found Plaintiff had not been engaged in substantial gainful activity

since the onset date and through the date of last insured, September 30, 2019. At step two, the



                                                 3
         Case 6:20-cv-01099-JWB Document 15 Filed 12/22/20 Page 4 of 10




ALJ found Plaintiff suffered from the following severe impairments: right shoulder dysfunction,

bilateral hip dysfunction, migraine headaches, obesity, neurocognitive disorder status-post

traumatic brain injury, post-traumatic stress disorder, and depressive disorder. (Id. at 33.) At step

three, the ALJ found that none of Plaintiff’s impairments, alone or in combination, met or exceeded

any impairment listed in the regulations. (Id. at 34-36.)

       The ALJ next determined that Plaintiff has the RFC to perform sedentary work with some

physical limitations. The ALJ determined that Plaintiff could sit, with normal breaks, for six hours,

and stand, with normal breaks, for two hours. Plaintiff can tolerate occasional exposure to hazards

such as unprotected heights and moving mechanical parts. With respect to Plaintiff’s mental RFC,

the ALJ determined that Plaintiff can understand, remember and apply instructions to perform

simple tasks (jobs SVP 2 and below). He can concentrate to work at a consistent pace for two-

hour periods before and after customary breaks and tolerate occasional interactions with

supervisors, coworkers, and the public. (Id. at 36.)

       After formulating the RFC, the ALJ determined that Plaintiff could not perform his past

work. At step five, the ALJ found that given Plaintiff’s age, education, work experience, and RFC,

there were jobs in the national economy in significant numbers that he could perform. (Id. at 47.)

The ALJ sought the opinion of a vocational expert to determine what jobs Plaintiff could perform.

The vocational expert testified that Plaintiff would be able to perform the following positions:

assembler, production worker, and product inspector. (Id. at 48.)

       Plaintiff asserts that the ALJ erred in evaluating his symptoms pertaining to his migraines

and in finding that he can work at a consistent pace for two-hour periods as set forth in his RFC.

(Doc. 14 at 2.)




                                                 4
          Case 6:20-cv-01099-JWB Document 15 Filed 12/22/20 Page 5 of 10




        III. Analysis

        The record in this matter spans more than 3,000 pages. Plaintiff takes issue with one aspect

of the ALJ’s decision in this case -- the evaluation of Plaintiff’s symptoms concerning his

migraines.

        In considering Plaintiff’s subjective allegation of pain, the regulations have set forth

various factors to be considered. First, the ALJ must make a determination that “there is an

underlying medically determinable physical or mental impairment(s) that could reasonably be

expected to produce an individual's symptoms, such as pain.” SSR 16-3p, 2016 WL 1119029, at

*2 (Mar. 16, 2016); 20 C.F.R. § 404.1529(c). Then, the ALJ is to evaluate the intensity and

persistence of Plaintiff’s symptoms. Id. In doing so, the ALJ is to consider the objective medical

evidence, Plaintiff’s statements regarding his symptoms, opinions from medical sources, and other

evidence. Id. In considering the intensity, persistence, and limiting effects of the symptoms, the

ALJ is to consider Plaintiff’s daily activities; the locations, duration, frequency, and intensity of

pain; aggravating factors; effectiveness and side effects of medication; treatment; measures used

to relieve symptoms; other factors. 20 C.F.R. § 404.1529(c)(3). “Credibility determinations are

peculiarly the province of the finder of fact and will not be overturned when supported by

substantial evidence.”2 Watts v. Berryhill, 705 F. App’x. 759, 763 (10th Cir. 2017) (citing Wilson,

602 F.3d at 1144).

        Turning to the record, the ALJ exhaustively reviewed the evidence concerning Plaintiff’s

migraines. The ALJ noted that Plaintiff has consistently complained of headaches but that the

headaches improved with treatment and the objective evidence did not support disabling



2
  Although the Commissioner no longer uses the term credibility when discussing a claimant’s subjective complaints,
the previous Social Security Ruling addressing credibility, SSR 96-7p, which was superseded by SSR 16-3p, considers
the same factors as SSR 16-3p. Watts, 705 F. App’x. at 763, n. 4.

                                                        5
         Case 6:20-cv-01099-JWB Document 15 Filed 12/22/20 Page 6 of 10




headaches. In December 2015, Plaintiff complained of continued headaches. (Tr. at 39.) Plaintiff

stated that Sumatriptan injections were helpful and taking this medication at bedtime helped his

headaches stay under control. The cranial nerve examination was normal. Plaintiff was instructed

to continue on medications, lose weight, and take one item off his diet weekly. (Id. at 39, 2155-

58.) In March 2016, Plaintiff reported continued migraines but more restful sleep by using his

CPAP machine for sleep apnea. He denied difficulty with basic activities of daily living. (Id. at

2123.) He was instructed to continue with behavioral health and to practice healthy eating and

lifestyle. In December 2016, Plaintiff continued to struggle with headaches. (Id. at 40.) His

neurological examination showed that he was alert and oriented to person, place, and date, his

speech and language were normal, and cranial nerve testing was intact. The provider noted that a

June 2014 MRI of his brain was unremarkable. Plaintiff’s medication was adjusted. (Id. at 1854-

56.)   In January 2018, Plaintiff reported that Botox was not helping his headaches.           His

examination was normal and the cranial nerve testing was intact. Plaintiff denied any side effects

from his medication. (Id. at 1860-61.) In April 2019, Plaintiff reported daily headaches. Plaintiff

stated that he could function with his medium headaches but reported heavy headaches five to six

times per month. Plaintiff also reported that the Sumatriptan injections would bring his headaches

down to a livable level. The imaging of Plaintiff’s brain was reported normal and his neurological

exam was normal. (Id. at 2015-16.) Plaintiff’s Sumatriptan prescription was refilled and Plaintiff

was instructed to continue the plan of losing weight and to use the CPAP nightly. (Id. at 2016.)

       Reviewing Plaintiff’s daily activities, the ALJ noted that Plaintiff shared custody of his

daughter, was taking college courses in accounting on a part-time basis while sustaining a 3.5 GPA

during the relevant period, assisted his mother in painting her house, took a vacation with his

daughter, planned a trip with his brother, rode his motorcycle, and attended school functions. (Id.



                                                6
          Case 6:20-cv-01099-JWB Document 15 Filed 12/22/20 Page 7 of 10




at 45-46.) Although Plaintiff testified that he relied on his mother for assistance with daily

activities, the ALJ found that testimony inconsistent with notes indicating that Plaintiff was

planning to purchase his own home and move. (Id. at 46.)

        In evaluating Plaintiff’s migraines, the ALJ stated as follows:

        Overall, the record shows the claimant consistently endorsed headaches in terms of
        great severity and consistency that would seemingly preclude all activities. Further,
        the claimant reported only some relief with injection therapy. However, he also
        reported he was able to take care of his daughter and attend school on a part-time
        basis. Additionally, he was able to assist his mother in painting her house, ride his
        motorcycle and plan a road trip with his brother, take a vacation with his daughter,
        and attend school functions for his daughter. Physical examinations consistently
        show only mild weakness and imaging only showing relatively mild degenerative
        changes. Taking all this into consideration, the claimant’s obesity along with his
        other physical impairments reasonably warrant the above limitations. The
        claimant’s complete treatment records do not document the limitations he
        subjectively alleges or otherwise establish functional limitations that would
        preclude the range of sedentary exertion established in the residual functional
        capacity, above.

(Id. at 41.)

        Plaintiff makes several arguments regarding the ALJ’s analysis. Plaintiff’s arguments are

essentially a request for this court to reweigh the evidence, which the court cannot do. First,

Plaintiff argues that the ALJ erred by discounting his subjective complaints due his activities in

caring for his daughter. Plaintiff contends that his mother assists him with the care of his daughter

and that he only cares for her every other week. The ALJ did not discount his subjective

complaints of pain based only on Plaintiff caring for his daughter. Rather, it was discounted based

on all of Plaintiff’s daily activities and the lack of objective medical evidence. Moreover, the ALJ

determined that Plaintiff’s statement that he received assistance in caring for his daughter was not

credible due to Plaintiff’s activities and his plans to move out of his mother’s house into his own

home.




                                                 7
             Case 6:20-cv-01099-JWB Document 15 Filed 12/22/20 Page 8 of 10




           Plaintiff also argues that the ALJ erred in discounting Plaintiff’s complaints due to the lack

of objective medical evidence in the record. (Doc. 12 at 7.) Plaintiff does not contend that

objective medical evidence supports his claim of a disabling limitation but rather argues that

migraine headaches do not lend themselves to objective testing such as imaging or examinations.

Plaintiff, however, does not cite any authority for the proposition that this consideration was

erroneous. Clearly, the regulation regarding subjective pain requires the ALJ to consider objective

medical evidence, such as physical examinations. 20 C.F.R. § 404.1529(c). Moreover, this court

has previously discussed objective medical evidence regarding migraine headaches and MRI

scans. See Coffland v. Colvin, No. 14-1115, 2015 WL 3776518, at *3 (D. Kan. June 17, 2015)

(finding that the ALJ’s determination that there was a lack of objective medical evidence

establishing that the plaintiff suffered from debilitating migraines was supported by the record);

see also Newman v. Chater, No. 95-1495-MLB, 1997 WL 327091, at *5 (D. Kan. Feb. 5, 1997)

(discussing objective medical evidence such as physical symptoms observed by providers and

results of an EEG examination). In this case, the ALJ identified several examinations in which

there were normal findings. Moreover, Plaintiff’s imaging has been documented as normal as

discussed herein. Therefore, the determination that the objective evidence does not support a

finding of debilitating migraines is supported by the evidence.

           Plaintiff also takes issue with the ALJ’s statement that the treatment records do not

document the limitations that he alleges. In support, Plaintiff cites to Dr. Rozina Shah’s opinion

which precludes all work activity. (Doc. 12 at 8.) The ALJ determined that this opinion was not

persuasive because it was a check box form that was inconsistent with Plaintiff’s activities and

provided no explanation for the answers on the form.3 See Terwilliger v. Comm'r, Soc. Sec.



3
    Plaintiff does not assert that the ALJ erred in evaluating the opinion under the regulations.

                                                              8
         Case 6:20-cv-01099-JWB Document 15 Filed 12/22/20 Page 9 of 10




Admin., 801 F. App'x 614, 623 (10th Cir. 2020) (finding that the ALJ adequately explained the

little weight he gave an opinion that used a check box form). Moreover, the ALJ noted that Dr.

Shah’s records showed that she was reluctant to provide an opinion without an examination and

the record lacked any evidence that she conducted an examination prior to completing the form.

(Tr. at 47.) The ALJ appropriately evaluated this opinion in the context of Plaintiff’s subjective

complaints of the severity of his migraines.

       In sum, Plaintiff argues that the factors the ALJ relied on do not “warrant overriding his

consistent, undisputed migraine symptoms.” (Doc. 12 at 8.) The Tenth Circuit has recently

explained that having a “pain producing impairment does not necessarily mean a person is

disabled.” Trujillo v. Comm'r, Soc. Sec. Admin., 818 F. App'x 835, 844 (10th Cir. 2020).

“[D]isability requires more than mere inability to work without pain. To be disabling, pain must

be so severe, by itself or in conjunction with other impairments, as to preclude any substantial

gainful employment.” Id. (quoting Brown v. Bowen, 801 F.2d 361, 362-63 (10th Cir. 1986)). As

in Trujillo, Plaintiff argues that his allegations regarding disabling symptoms are credible. Id.

Plaintiff is asking this court to reweigh the evidence and find that his complaints outweigh the

evidence cited by the ALJ. The court cannot do so.

       As discussed herein, the ALJ properly evaluated Plaintiff’s migraines and substantial

evidence supports the ALJ’s findings that Plaintiff’s complaints were not entirely consistent with

the record. The court finds that the ALJ provided legitimate reasons for discounting Plaintiff’s

subjective complaints and supported those reasons with evidence from the record. See Barnhill-

Stemley v. Colvin, 607 F. App'x 811, 817 (10th Cir. 2015).

       IV. Conclusion

       The Commissioner's decision is AFFIRMED.



                                                9
Case 6:20-cv-01099-JWB Document 15 Filed 12/22/20 Page 10 of 10




The clerk is directed to enter judgment in accordance with this order.

IT IS SO ORDERED this 22nd day of December 2020.

                                             _s/ John Broomes___
                                             JOHN W. BROOMES
                                             UNITED STATES DISTRICT JUDGE




                                        10
